id office uilc cca_2009110411000564 -------------- number release date from ------------------ sent wednesday november am to ------------------ cc subject re thanks for morsels of wisdom - rev_proc and ic taxpayers --------- i don't know that that was the only reason but i think it played into the rationale rationale since ic taxpayers are not selected for audit in some years they can play audit roulette ie take tax positions beyond reasonable bonds on the chance that they will not be selected for audit cic taxpayers can not play audit roulette for this reason ic taxpayers can not amend returns once selected for audit allowing ic taxpayers to amend their returns after being selected for audit pursuant to revproc_94_69 is the equivalent of permitting audit roulette players to withdraw their bets - in the form of penalty - after the roulette ball falls into the audit pocket
